Citation Nr: 1824218	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing has been associated with the record.  

The reopened claim of entitlement to service connection for a low back disability, the issues of entitlement to service connection for a neck disability, and headaches, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  At his May 2017 Travel Board hearing, the Veteran requested to withdraw his pending appeal with respect to the issue of entitlement to an evaluation in excess of 70 percent for PTSD. 

2.  Service connection for a low back disability was most recently denied in a December 1989 Board decision; the Veteran did not appeal the issue to the Court of Appeals for Veterans Claims.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a low back disability has been received since the December 1989 Board decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an evaluation in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The December 1989 Board decision is final.  38 U.S.C.A. § 7104 (West 1988); 38 C.F.R. § 20.1100 (1989), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).  

3.  New and material evidence has been received since the December 1989 Board denial of service connection for a low back disability to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants reopening entitlement to service connection for a low back disability.  As this represents a complete grant of the only claim adjudicated herein, no discussion of VA's duty to notify and assist is necessary regarding that issue.

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

Here, at his May 2017 Travel Board hearing, the Veteran requested to withdraw his pending appeal with respect to the issue of entitlement to an evaluation in excess of 70 percent for PTSD.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

III.  New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a low back disability was originally denied by the RO in December 1986.  The Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and a timely substantive appeal was filed.  The Board then denied service connection for a low back disability in a December 1989 decision.  No appeal was taken from that determination and, as such, the decision is final.  38 U.S.C.A. § 7104 (West 1988); 38 C.F.R. § 20.1100 (1989), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).  

The December 1989 Board decision denied the Veteran's claim of entitlement to service connection for a low back disorder on the basis that the service treatment records, including the separation examination, reflected no complaint or finding regarding an injury or disability involving the back.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision in December 1989, VA has received additional evidence, including correspondences dated in March 2016, April 2017, and May 2017 in which the Veteran's private physician opined that the Veteran's currently-diagnosed lumbosacral spondylarthritis and lumbar disc bulge were more likely than not due to, and a consequence of, a back injury he sustained while in the U.S. Marine Corps.  In addition, the Veteran testified at his May 2017 Travel Board hearing that he sustained a back injury during active duty service and experienced low back pain continuously thereafter.  This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.


ORDER

The withdrawn appeal for entitlement to an increased rating for PTSD is dismissed.

New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened.


REMAND

The Veteran seeks entitlement to service connection for a low back disability, a neck disability, and headaches, as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to his claim of entitlement to service connection for a low back disability, the Veteran has been diagnosed by his private physician as having lumbosacral spondylarthritis and lumbar disc bulge, which the private physician opined were more likely than not due to, and a consequence of, a back injury he sustained while in the U.S. Marine Corps.  In addition, the Veteran testified at his May 2017 Travel Board hearing that he sustained a back injury during active duty service and experienced low back pain continuously thereafter.  The Veteran is competent to report having sustained a back injury in service and back pain thereafter, as such is capable of observation by his senses.  However, in determining the credibility of such assertion, the Board's review of his service treatment records does not reveal documentation of an injury and/or symptomatology related to his lower back on active duty.  Such absence of documentation is not dispositive.  However, the Veteran has not been shown to have the requisite knowledge and/or expertise to relate any current back disability to service.  The private physician's opinion is not supported by sufficient rationale.  As such, the RO must schedule the Veteran for an appropriate examination to determine the probable nature and etiology of diagnosed low back disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

With respect to his claims of entitlement to service connection for a neck disability and headaches, the Veteran testified at his May 2017 Travel Board hearing that these disabilities were caused by an incident in 1972 at Camp Fuji in Japan when he was struck in the shoulder/neck area with a metal shovel by a fellow service member, at which time he lost consciousness and began experiencing headaches thereafter.  A review of the Veteran's service treatment records reveals that he sought treatment for headaches lasting four days in January 1972.  In addition, the records corroborate that he also sought treatment in June 1972 after being struck in the left side of his face with an entrenching tool.  At that time, it was noted that the Veteran had an abrasion on his left lower cheek and that the force from the strike caused him to lose a tooth filling.  Three days later, he still sought treatment for neck pain and had a broken tooth, related to the injury, removed.  

At his May 2017 hearing, the Veteran testified that he continued to experience both headaches and neck pain thereafter, but did not receive continued treatment because he left for the Okinawa Islands soon after.  He further testified that at Okinawa he was given aspirin for his headaches and instructed to wait until his return to the United States to undergo X-rays.  

The Veteran was provided with a VA Neck (Cervical Spine) Conditions examination and a VA Headaches examination in February 2014, at which time he was diagnosed as having degenerative arthritis of the cervical spine and cephalgia.  However, the VA examiner opined that the Veteran's degenerative arthritis of the cervical spine was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that there were no permanent residuals or chronic disability shown by the service medical records or demonstrated by evidence following service, and that the 1973 separation examination as well as the 1975 reenlistment examination were silent for neck problems or pathology.  Moreover, the examiner indicated that the degenerative changes noted on current X-ray were consistent with the normal aging process and were not unusual in a person of the Veteran's age.  

In addition, the VA examiner opined that the Veteran's diagnosed cephalgia was also less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that there was no documentation of treatment for headaches during military service or within one year of military service, and that current treatment records through VA did not indicate ongoing treatment for headaches.  The examiner concluded that no documentation found in the review of the Veteran's claims file substantiated that his complaints of headaches were an acute or chronic problem during the military, and that the current headache symptoms he experiences were not consistent with the injury to his face while on active duty.

The Board finds that the February 2014 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the VA examiner based her negative nexus opinion on the erroneous finding that there was no documentation of treatment for headaches during military service or within one year of military service.  To the contrary, as detailed above, the Veteran sought treatment for headaches lasting four days in January 1972.  Thus, a remand is necessary in order to obtain another VA examination considering all of the medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

Finally, as the outcome of the claims remanded herein could potentially affect the outcome of the Veteran's claim of entitlement to a TDIU, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the intertwined service connection claims are completed and the matters are either resolved or prepared for appellate review.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  The Veteran's claims file and a copy of this remand must be made available to and contemporaneously reviewed by the examiner.  The examiner should diagnose and list all current low back disorders.

With respect to each low back disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include lumbosacral spondylarthritis and lumbar disc bulge, had its onset in active service or is otherwise causally or etiologically related to active service.

In making this determination, the examiner must specifically consider and address the Veteran's May 2017 testimony regarding in-service low back injuries and continued symptoms since service, as well as the correspondences dated in March 2016, April 2017, and May 2017 in which the Veteran's private physician opined that the Veteran's currently-diagnosed lumbosacral spondylarthritis and lumbar disc bulge were more likely than not due to, and a consequence of, a back injury he sustained while in the U.S. Marine Corps.

A complete rationale must be provided for any opinion offered.

2.  Schedule the Veteran for another VA examination by a physician with sufficient expertise to determine the existence and etiology of his claimed headaches and neck disabilities. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any headaches, or neck disability, identified proximate to or during the period of the claim, as to whether it is at least as likely as not (whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the documented in-service headaches in January 1972 or the head/neck injury involving the excavating tool in June 1972.  For purposes of these opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and thereafter.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, then he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, then he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, then the examiner should identify the additional information that is needed.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If the claims remain denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


